UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-5201



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SYLVESTER ARNEZ REDD, JR.,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Richard D. Bennett, District Judge. (CR-
04-417)


Submitted:   January 18, 2007              Decided:   January 22, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


G. Arthur Robbins, CHESAPEAKE & MERIDIAN, Annapolis, Maryland, for
Appellant.   Rod J. Rosenstein, United States Attorney, John F.
Purcell, Jr., Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Sylvester Arnez Redd, Jr., appeals from his 63-month

sentence imposed following his guilty plea to distribution of crack

cocaine and his consecutive sentence of 60 months following his

guilty plea to possession of a firearm in furtherance of a drug

trafficking offense.    Redd’s attorney filed a brief pursuant to

Anders v. California, 386 U.S. 738, 744 (1967), stating that there

are no meritorious issues for appeal.     Redd was informed of his

right to file a pro se supplemental brief, but he has not done so.

The Government argues that the appeal should be dismissed because

Redd validly waived the right to appeal his sentence in the plea

agreement.    We affirm in part and dismiss in part.

          A defendant may waive the right to appeal if that waiver

is knowing and intelligent.   United States v. Blick, 408 F.3d 162,

169 (4th Cir. 2005).      Generally, if the district court fully

questions a defendant regarding the waiver of his right to appeal

during the Fed. R. Crim. P. 11 colloquy, the waiver is both valid

and enforceable.   United States v. Johnson, 410 F.3d 137, 151 (4th

Cir.), cert. denied, 126 S. Ct. 461 (2005); United States v.

Wessells, 936 F.2d 165, 167-68 (4th Cir. 1991).    The question of

whether a defendant validly waived his right to appeal is a

question of law that we review de novo.    Blick, 408 F.3d at 168.

          Our review of the record leads us to conclude that Redd

knowingly and voluntarily waived the right to appeal whatever


                                - 2 -
sentence was imposed.            We therefore dismiss Redd’s appeal from his

sentence.

            Although the waiver provision in the plea agreement

precludes our review of the sentence, it does not preclude our

review of any errors in Redd’s convictions that may be revealed by

our review pursuant to Anders.              We find that Redd’s guilty plea was

knowingly and voluntarily entered after a thorough hearing pursuant

to Rule 11.    Redd was properly advised of his rights, the offenses

charged, the mandatory minimum sentence, and maximum sentence for

the   offenses.          The    court     also   determined   that    there   was   an

independent factual basis for the plea and that the plea was not

coerced or influenced by any promises.                      See North Carolina v.

Alford, 400 U.S. 25, 31 (1970); United States v. DeFusco, 949 F.2d

114, 119-20 (4th Cir. 1991).               We affirm Redd’s convictions.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues not

covered by the waiver.               We therefore affirm Redd’s convictions and

dismiss his appeal from his sentence.                   This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme     Court        of    the      United     States   for    further    review.

Accordingly,        we        deny     counsel’s     motion   to     withdraw    from

representation.          If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

counsel then may move in this court for leave to withdraw from


                                           - 3 -
representation.      Counsel’s motion must state that a copy thereof

was served on the client.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and     argument   would   not   aid   the

decisional process.


                                                         AFFIRMED IN PART;
                                                         DISMISSED IN PART




                                    - 4 -